Caton, C. J. We can see no possible reason for reversing this judgment. The wool was assigned to the widow as a part of her portion, which vested in her the complete title to it. And it seems difficult to say, why she should not recover its value from the defendant, who has wrongfully converted it. If he had a lien upon the wool for the carding, he should have specified it, so that the plaintiff could, have paid the amount. But he placed its detention upon no such ground. It is evident that he designed to deprive the plaintiff of her wool, for the value of which, the court'very properly rendered a judgment in favor of the plaintiff. The judgment is affirmed. Judgment affirmed.